The court properly determined that Springbrook and Wailand are entitled to a conditional judgment against Sahlem Roofing and Siding, Inc. (Sahlem) for common-law indemnification. A vicariously liable party may obtain common-law indemnification from a contractor where the party did not control, direct, or supervise the injury-producing work and the contractor controlled and directed the performance of the plaintiff’s work (see, Stimson v Lapp Insulator Co., 186 AD2d 1052). There is no proof that Springbrook or Wailand controlled or supervised the roofing work performed by Sahlem. Additionally, the court properly determined that Springbrook and Wailand are entitled to a conditional judgment against Sahlem for contractual indemnification based on section 4.6.1 of the contract (see, Gillmore v Duke/ Fluor Daniel, 221 AD2d 938) (Appeals from Order of Supreme Court, Erie County, Mintz, J. — Labor Law.) Present — Denman, P. J., Green, Wesley, Balio and Davis, JJ.